Exhibit 10-28



ROCHESTER GAS AND ELECTRIC CORPORATION



SUPPLEMENTAL RETIREMENT BENEFIT PROGRAM



Amendment No. 1

          Pursuant to Article Six, the Plan is hereby amended, effective
November 1, 2001, (1) by deleting the second paragraph of Section 4.3 and (2) by
deleting the first sentence of Section 4.3 and substituting in its place the
following:

In the event of a Change in Control, all Plan benefits of eligible
Employees shall become fully vested and, upon termination of
employment or by action of the Committee in anticipation of
termination of employment, an eligible Employee shall be paid his
vested benefits at the same time and in the same form as his
associated benefits under the relevant Qualified Plan are paid.

          IN WITNESS WHEREOF, the Company has caused this Plan Amendment to be
executed by its duly authorized officer this 21st day of November, 2001.

 

ROCHESTER GAS AND ELECTRIC CORPORATION




By:    s/  David C. Heiligman                             

Title: Vice President and Corporate Secretary

